Citation Nr: 1610337	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from September 1992 to August 1994, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO that denied the Veteran's claim of entitlement to service connection.

This appeal was previously before the Board in November 2013, when it remanded the Veteran's claim for additional development of the medical evidence of record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a low back disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's military service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records.  To this end, the Board, in its November 2013 remand, instructed the AOJ to make an additional attempt to obtain pertinent private treatment records.  In December 2013, the AOJ attempted to elicit additional information from the Veteran regarding his private treatment records, and it provided the Veteran with a release form.  The Veteran did not respond to this request.
  
The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to identify private treatment he had received for his back, but he failed to respond to the notice.  The Veteran also appears to have failed to keep VA apprised of his current address as suggested by the fact that several mailings have been returned as undeliverable.  The Board finds that all appropriate actions have been taken in an attempt to obtain relevant evidence from the Veteran.

The Veteran received an examination addressing his low back disability in January 2009.  In January 2009 and March 2009, the Veteran expressed dissatisfaction with this examination, noting that the examiner made "untrue statements."  In November 2013, the Board, finding this examination to be inadequate, remanded the Veteran's claim in order to provide the Veteran with a new examination.  An examination was scheduled to occur in March 2014, but the Veteran failed to report to this examination.  The Board notes that when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).  The Veteran has not offered any reason for his failure to appear at his March 2014 examination; a March 2014 notation in the Veteran's claims file indicates that VA attempted to contact the Veteran by telephone to determine if he wished to reschedule his examination, but the Veteran could not be reached.  

In January 2016, the Veteran's representative argued that because the Veteran had never missed any examinations before March 2014, he should be afforded another opportunity to attend a VA examination.  While the Board has considered this argument, the Board must note that the record contains many instances of the Veteran failing to appear for scheduled appointments.  For example, in December 2004, the Veteran failed to report to an audiological examination.  A November 2006 record indicated that the Veteran was ultimately discharged from the pain clinic due to no-shows.  In March 2011, the Veteran failed to appear at a hearing before the Board.  Upon these facts, the Board finds that the Veteran has not provided any cause at all, much less good cause, for his failure to report to the March 2014 examination, and the Board finds that remanding the Veteran's claim again would only delay disposition of the Veteran's claim.  The Board will thus decide the Veteran's claim based on the evidence of record as directed by VA regulation.  

The Board acknowledges that in May 2014, two pieces of mail were returned to VA as undeliverable and unable to be forwarded (namely a supplemental statement of the case and letter informing the Veteran that his appeal had been returned to the Board's docket).  The Board notes that this correspondence was sent to the correct address of record, and there is no indication in the record that the Veteran notified VA of a change in his current address.  Indeed, before sending the May 2014 correspondence, the AOJ ran a report to confirm the Veteran's current address, and, as noted above, unsuccessfully attempted to contact the Veteran by telephone following the Veteran's failure to report to an examination.  Under these facts, the Board finds that reasonable efforts have been taken to contact the Veteran, and remanding the Veteran's case in order to take still further efforts to confirm his correct address would result only in needless delay.  In this regard, the Board notes that it is the burden of a claimant to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995). 

The Veteran requested the opportunity to present testimony before the Board, and a hearing was scheduled to occur in February 2011.  The Veteran failed to appear for this hearing, and the Veteran's representative, noting that the Veteran could not report to the hearing, requested that the Board decide his case based on the evidence of record.  The Board considers the Veteran's request for a hearing to have been withdrawn.

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptive Service Connection, Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more thereafter.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  While the Board acknowledges that neither the Veteran nor his representative has raised a claim of entitlement to service connection under the theory of undiagnosed illness, the Board will analyze this theory an effort to explore all possible theories of entitlement to service connection.

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2015).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2015).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2015).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2015).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).  

The evidence suggests that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  As will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with the known diagnoses of lumbar spondylosis and lumbar strain.  As such, the Veteran's claimed back disability is not an undiagnosed illness or suggestive of an unexplained multi-symptom illness, and this disability may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2015).

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection

The finding above does not end the Board's review of this issue.  In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Veteran's diagnosed disabilities, including lumbar spondylosis and lumbar strain, are not included among the list of chronic diseases, and service connection thus cannot be established based either upon a continuity of symptomatology or presumptively.   38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the presence of a current disability, the Veteran has been diagnosed with lumbar spondylolysis, lumbar back strain, and lumbar radiculopathy.  With regard to an in-service event or injury, in May 1994, the Veteran fell into a pool, and his right hip hit the side of the pool.  The Veteran did not complain of back pain at this time.  In a May 1994 Report of Medical History, the Veteran reported that he had recurrent low back pains.  A physician elaborated that the Veteran had experienced low back pain for two to three months.  The Veteran had been prescribed Motrin, and his condition was not considered disabling.  An associated Report of Medical Examination noted that the Veteran's spine and musculoskeletal system were normal.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current low back disability.  

Turning to a review of the evidence of record, in December 2002, a clinician noted that the Veteran had a past history of lumbar spondylolysis.  The Veteran indicated that he had experienced chronic low back pain that had worsened in the past year.  The Veteran was uncertain of the original injury that gave rise to his back pain.  In April 2003, the Veteran indicated that he had experienced back pain following an unspecified injury that occurred at work years earlier.  

The Veteran filed his claim of entitlement to service connection in October 2004.  

In November 2006, the Veteran reported having a 13-year history of low back pain following an unspecified injury.  In January 2007 and March 2007, the Veteran was diagnosed with lumbar radiculopathy, and he again stated that he had experienced back pain for 13 years.  In April 2008, the Veteran reported that he hurt his low back in either 1993 or 1994.

The Veteran underwent a VA examination in January 2009, at which time he stated that in 1992, he had felt pain after picking up tie-down chains while stationed in Lamore, California.  Following a physical examination, the examiner diagnosed the Veteran with a low back strain and found that it was less likely as not related to his complaints of low back pain in service.  As a rationale for this opinion, the examiner noted that the Veteran had a subjective complaint of injury in-service.  The examiner further noted that the Veteran had worked as a general laborer in manufacturing since his discharge, and the Veteran indicated that his pain had become increasingly severe during this time.  On examination, the Veteran showed an almost normal range of motion with pain, which the examiner found to be possibly related to muscular strain.  X-rays showed no acute fracture and no degenerative disc space disease.  The examiner acknowledged that the Veteran had experienced a single military injury that was a one-time event, but found that it was highly unlikely that a single event started a process that led to deterioration of his spine.  The examiner explained that such a process was not supported by medical literature, and noted that the Veteran had worked in a job requiring heavy physical labor since discharge, and suggesting that his current back pain was more likely than not related to his current job.  The examiner surmised that the Veteran had heavy lifting over many years related to his occupation or that his chronic symptoms are related to intervening years of hard work and poor conditioning, poor lifting techniques, etc.

Upon review of the evidence of record, while the Board acknowledges that its November 2013 remand noted deficiencies in the January 2009 examination report, as noted above, the Board must decide the Veteran's claim based on the evidence of record, given the Veteran's failure to appear for a scheduled re-examination.  With that said, the Board observes that the only medical etiological opinion of record opines that the Veteran's back disability is unrelated to his service.  

The Board acknowledges the Veteran's belief that his back disability is related to his time in service, and the Veteran is considered to be competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, he would be competent to report experiencing back pain.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is considered to be a complex medical question.  Thus, although the Board has carefully considered the Veteran's contentions suggesting that his back disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

As noted above, the Veteran's diagnosed conditions of lumbar spondylosis, lumbar back strain, and lumbar radiculopathy are not included among the list of chronic diseases for which service connection may be established based on a continuity of symptomatology or presumptively.  Even so, the Board has also considered whether the evidence presents a continuity of symptomatology, and it finds that it does not.  The record contains no post-service evidence of complaints of back pain until 2002, approximately 8 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  The Board also notes that before his October 2004 claim for benefits, the Veteran indicated only that he had experienced back pain following an injury that had occurred "years ago."  Only after the Veteran filed his October 2004 claim for benefits did he clearly identify a history of back pain that had persisted continuously since active duty service.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty, and medical nexus thus cannot be met via a continuity of symptomatology.  Additionally, symptoms were not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a low back disability, and the claim is therefore denied.


ORDER

Service connection for a back disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


